Citation Nr: 0829366	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tonsillar cancer, 
characterized as squamous cell carcinoma of the left tonsil 
metastatic to the left neck node, as due to Agent Orange 
exposure while in-service.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1970 to May 1972, and 
March 1977 to August 1977, and May 1978 to September 1992.  
He served in Vietnam from November 1970 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied entitlement to the disability 
claimed herein.   


FINDING OF FACT

Objective medical evidence of record supports a finding that 
squamous cell carcinoma of the left tonsil is at least as 
likely as not to be related to any aspect of the veteran's 
period of service, including in-service exposure to 
herbicides.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, tonsillar 
cancer was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159, 3.326(a) (2007).  In view of the grant 
herein, there is no need for further discussion of notice or 
development.

II.  Service Connection - Applicable Law

In February 2003, the veteran was diagnosed with stage IV-A 
(T2N2) squamous cell carcinoma of the left tonsil, metastatic 
to the left neck node.  He contends that his cancer is the 
result of Agent Orange, to which he was exposed while in-
service in the Republic of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 CFR. § 
3.303(a)(2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain cancers may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service. 38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

III. Facts and Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), malignant tumors 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such a disease must become manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

The veteran's service medical records are negative for 
complaints, symptoms, findings, or diagnoses relating to 
squamous cell carcinoma of the left tonsil.  The record also 
contains post-service private and VA medical records.  These 
do not document any complaints, symptoms, findings, or 
diagnoses related to squamous cell carcinoma of the left 
tonsil for nearly a decade after the veteran's separation 
from service.  As the evidence of record fails to establish 
any clinical manifestations of the disability claimed herein 
within the applicable time period, the criteria for 
presumptive service connection for cancer on the basis of a 
chronic disease have not been satisfied. 

The Board further recognizes that tonsillar cancer is not a 
qualifying disease under 38 C.F.R. § 3.309(e).  However, 
notwithstanding the foregoing presumption provision, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
Thus, the presumption is not the sole method by which an 
applicant may show causation, and thereby establish service 
connection.  Moreover, it is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case, with all reasonable doubt to be resolved 
in favor of the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 
3.102.

Here, the veteran served in the Republic of Vietnam and is 
presumed to have been exposed during such service to an 
herbicide agent.  See 38 U.S.C.A. § 1116(f).  Furthermore, 
the medical evidence of record has established a current 
diagnosis of squamous cell carcinoma of the left tonsil.  
Therefore, in order for the veteran to prevail on his claim 
for service connection, the only remaining factor to be 
resolved is the existence of a medical nexus.  

As the medical evidence of record is voluminous, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
Accordingly, documents associated with the claims file that 
are of particular significance in establishing a medical 
nexus include the following: a medical opinion of Dr. J. 
Kerley, Director of Texas Oncology, dated April 2006; VA 
medical opinions from Dr. M. Sowada, dated July 2006 and 
September 2006; and a medical opinion of T Finch, R.N., Paris 
Regional Cancer Center, dated February 2007.  

As a preliminary matter, it should be noted that the 
veteran's medical history, excluding his current disability, 
is relatively insignificant.  According to the veteran's 
service records and post-service treatment records, he has 
had no major surgeries; he has no history of smoking; he does 
not drink alcohol; and he has no family history of oral 
cancers.  He was 50 years old at the date of diagnosis. 

Turning to the most salient medical evidence of record, in an 
April 2006 letter, the veteran's oncologist opined that the 
type of cancer from which the veteran suffered was typically 
seen in much older individuals with a history of heavy 
smoking and drinking.  The doctor stated that this particular 
kind of cancer was considered a "toxin exposure sort of 
tumor," and that the veteran's condition was notable because 
he did not smoke or drink, and he had no history of exposure 
to workplace toxins (such as woodworking, or smelting 
industries).  The doctor further reasoned that because the 
veteran was exposed to Agent Orange and other toxins during 
the Vietnam War era, it was "very conceivable that such 
toxin exposure may have pre-disposed him to develop this 
unusual tumor."  The doctor concluded that he considered the 
veteran's in-service toxin exposure to be an explanation for 
the veteran's cancer.  

In July 2006, the veteran underwent a VA examination.  The 
examiner opined the veteran's tonsillar cancer was at least 
as likely as not caused by his exposure to herbicides.  She 
explained that this was especially true in view of the 
veteran's unremarkable history with smoking, drugs, or 
alcohol use.  

In September 2006, the VA examiner was provided with 
additional documents from the veteran's claims file for 
review.  Notably, she arrived at the same conclusion as noted 
in her July 2006 examination, namely, that there was a 50/50 
chance that the veteran's tonsillar cancer was related to 
herbicide exposure.  As part of her rationale for this 
conclusion, she noted that the veteran had no risk factors 
for oral cancer, no history of smoking, and no family history 
of such disease.  Furthermore, while it was impossible to 
state a definite etiology, she opined that she could not 
definitively find that herbicide was not, in fact, a factor.  

In February 2007, T. Finch (R.N., B.S.N, O.C.N., Radiation 
Oncology) submitted an appeal letter on behalf of the 
veteran's claim.  She noted that the VA had acknowledged the 
positive association between herbicide exposure and cancers 
of the lung, bronchus, larynx, and trachea.  She explained 
that these conditions were part of the airway pathology and 
often squamous cell in nature (as was the veteran's 
oropharyngeal cancer).  In sum, she generally opined the 
following: that the veteran had no predisposing risk factors 
for tonsillar cancer; that exposure to herbicides essentially 
placed those in Vietnam at risk for development of 
carcinogenesis in the upper respiratory regions, including 
the oropharyneal regions; and that it could be concluded that 
Agent Orange was a contributory factor in the veteran's case.  



IV.  Conclusion 

In sum, the veteran was presumed to have been exposed to 
herbicides while in service; the evidence revealed no other 
predisposing risk factors for tonsillar cancer; and the 
medical opinions of record have established that it is as 
likely as not that the veteran's cancer is related to 
military service, to include exposure to herbicides.  Given 
the foregoing, the Board finds that a sound and ample basis 
is available for an equitable and positive resolution of the 
pending claim.  Although the evidence is not entirely 
unequivocal, a reasonable doubt is raised which must be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107 (b); 
38 C.F.R. § 3.102.  Accordingly, service connection is 
warranted for tonsillar cancer.  


ORDER

Service connection for squamous cell carcinoma of the left 
tonsil, metastatic to the left neck node, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


